DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims filed 7/14/22. Claims 1,6,8 and 13 are amended. Claim 5 has been canceled. New claims 16-21 have been added. Claims 1-4, 6-21 are pending of which claims 1,13,17 and 18 are independent.
Response to Arguments
3. Applicant’s arguments, filed 7/14/22 have been fully considered and are persuasive.  In view of the amendments to claims the previous rejection has been withdrawn. 

Allowance and reasons for allowance
4. Claims 1, 13, 17 and 18 are allowed and the other claims are allowed by virtue of their dependence on these claims.
5. The following is an examiner’s statement of reasons for allowance: prior art fail to disclose or suggest:
Claims 1 and 13:
A method/system for measuring an electric field in the near-field region of
an optically excited sample (2), the method comprising:
optically exciting at least part of the sample (2) comprising directing excitation light (4) onto an interface (6) between the sample (2) and a medium (8), wherein the excitation light (4) is incident onto said interface (6) under an angle of incidence such that total internal reflection of the excitation light (4)
occurs at the interface (6),
directing an electromagnetic terahertz probe pulse (24) onto the optically excited sample (2), the terahertz probe pulse (24) transmitting through and/or reflecting from the optically excited sample (2), and
- measuring said electric field using a terahertz near-field probe (10).

Claim 17:
A method for measuring an electric field in the near-field region of an optically
excited sample (2), the method comprising 
optically exciting at least part of the sample (2) comprising directing excitation light (4) onto an interface (6) between the sample (2) and a medium (8), wherein the excitation light (4) is incident onto said interface (6) under an angle of incidence such that total internal reflection of the excitation light (4) occurs at the interface (6), and
optically exciting at least part of the sample (2) comprising directing further excitation light (4) onto the interface (6) for causing photoluminescence of the sample (2), wherein the further excitation light (4) is incident onto said interface (6) under an angle of incidence such that total internal reflection of the further excitation light (4) occurs at the interface (6). 

Claim 18:
A method for measuring an electric field in the near-field region of an optically
excited sample (2), the method comprising
-optically exciting at least part of the sample (2) comprising directing excitation light (4) onto an interface (6) between the sample (2) and a medium (8), wherein the excitation light (4) is incident onto said interface (6) under an angle of incidence such that total internal reflection of the excitation light (4) occurs at the interface (6), and
-measuring said electric field using a terahertz near-field probe (10), wherein the terahertz near-field probe (10) is positioned on one side of said interface (6) and the excitation light (4) approaches the interface (6) on another side of said interface (6), and
-processing the first and second demodulated output signal for obtaining at least one of
a value indicative of the intensity of photoluminescence of the sample (2), and
a value indicative of the electric field that is caused by a terahertz probe pulse (24) that has been reflected by or transmitted through the optically excited sample (2), and a value indicative of the electric field that is caused by a terahertz probe pulse (24) that has been reflected by or transmitted through the sample (2) while not being optically excited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Piednor et al. ["First Specifications of a PSTM Working In the Infrared" In: D.W. Pohl, D. Courjon, eds.: "Near Field Optics - NATO ASI Series", 1993, Kluwer Academic
Publishers, Dordrecht, XP009511751, ISBN: 978-94-010-4873-6, vol. 242, pages 309-316, DOI: 10.1007/978-94-01 1-1978-8; hereafter Piednoir; submitted by Applicant with IDS of 12/23/20], discloses a method/system for measuring an electric field in the near-field region of a sample but fails to disclose or suggest optically exciting at least part of the sample wherein the excitation light is incident onto said interface under an angle of incidence such that total internal reflection of the excitation light occurs at the interface or directing an electromagnetic terahertz probe pulse onto the optically excited sample, the terahertz probe pulse transmitting through and/or reflecting from the optically excited sample, or measuring said electric field using a terahertz near-field probe
In the instant invention, the electric field is measured in the near-field region of an optically excited sample so the background radiation from the sample will less distort the measurement. Also since the excitation light does not pass the interface, it does not reach the probe and doesn’t interact with the THz near-field probe and further reduces distortion and the signal to noise measured by the detector improves.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884